                Case 2:18-cr-00151-MCE Document 50 Filed 06/19/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00151 MCE
11
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
12                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                           ORDER
13
     FRANK ROBERT WINSLOW,                                DATE: June 25, 2020
14                                                        TIME: 10:00 a.m.
                                   Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16
            This case is set for sentencing on June 25, 2020. On May 13, 2020, this Court issued General
17
     Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”
18
     Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.
19
     § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
20
     emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
21
     2021.1 This and previous General Orders, as well as the declarations of judicial emergency, were
22
     entered to address public health concerns related to COVID-19.
23
            Although the General Orders and declarations of emergency address the district-wide health
24
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
25
     “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
26

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00151-MCE Document 50 Filed 06/19/20 Page 2 of 4


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00151-MCE Document 50 Filed 06/19/20 Page 3 of 4


 1 for the sentencing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.       By previous order, this matter was set for sentencing on June 25, 2020.

 7          2.       By this stipulation, defendant now moves to continue the sentencing hearing until

 8 September 3, and to exclude time between June 25, 2020, and September 3, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].
10          3.       The parties agree and stipulate, and request that the Court find the following:

11                   a)     This case is ready for sentencing.

12                   b)     Counsel for defendant desires to have an in-person sentencing, with his family

13          present. Because his family members are a vulnerable population, they cannot attend his

14          sentencing in-person at this time.

15                   c)     Counsel for defendant believes that failure to grant the above-requested

16          continuance would deny him/her the reasonable time necessary for effective preparation, taking

17          into account the exercise of due diligence.

18                   d)     The government does not object to the continuance.

19                   e)     In addition to the public health concerns cited by the General Orders and

20          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

21          ends-of-justice delay is particularly apt in this case because the defendant prefers an in-person

22          sentencing and would like his family to be able to attend the sentencing.

23                   f)     Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                   g)     The parties recognize that the Speedy Trial Act does not apply because the

27          defendant has pleaded guilty, but to the extent necessary, the defendant stipulates that this delay

28          is reasonable and waives any challenge regarding the timing of his sentencing hearing. The

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00151-MCE Document 50 Filed 06/19/20 Page 4 of 4


 1          parties request that the Court find that the ends of justice served by taking such action outweigh

 2          the best interest of the public and the defendant in a speedy trial.

 3          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 4 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 5 must commence.

 6          IT IS SO STIPULATED.

 7

 8
      Dated: June 17, 2020                                     MCGREGOR W. SCOTT
 9                                                             United States Attorney
10
                                                               /s/ ROGER YANG
11                                                             ROGER YANG
                                                               Assistant United States Attorney
12

13
      Dated: June 17, 2020                                     /s/ David W. Dratman
14                                                             David W. Dratman
15                                                             Counsel for Defendant
                                                               FRANK ROBERT WINSLOW
16

17

18
                                                       ORDER
19
            IT IS SO ORDERED.
20
     Dated: June 18, 2020
21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
